MARY ALICE GWYNN, WILLIAM R. BLACK and DONNA R. SLEBODNIK, Appellants,
v.
ANDREW GEALT, as Personal Representative of the Estate of DOROTHY M. LITERSKY and HUGO A. LITERSKY, JR., PAUL A. LITERSKY, WILLIAM N. LITERSKY, THOMAS J. LITERSKY and BARBARA ANN SADLER, as successor Trustee, Appellees.
No. 4D08-2508.
District Court of Appeal of Florida, Fourth District.
September 23, 2009.
Mary Alice Gwynn, Delray Beach, Donna R. Slebodnik, Ocean Ridge and William R. Black, Wilton Manors, for appellants.
Steven T. Utrecht, Boca Raton, for appellees.
PER CURIAM.
Affirmed.
MAY, DAMOORGIAN and CIKLIN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.